Citation Nr: 1645169	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-24 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1968 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Detroit, Michigan, Regional Office (RO). In April 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In February 2015, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain a new medical opinion as the March 2015 opinion is inadequate. 

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the March 2015 VA medical examination and opinion. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his hypertension. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's hypertension was caused by service, including his in-service exposure to herbicides.

b.  whether the Veteran's private treatment records and laboratory tests indicate that his type II diabetes mellitus preceded his hypertension.

c.  whether the Veteran's service-connected type II diabetes mellitus caused his hypertension.

d.  whether the Veteran's service-connected type II diabetes mellitus aggravated his hypertension.

The examiner's attention is drawn to the following:

*October 2005 laboratory results showing an abnormal fasting glucose test. VBMS Entry 5/22/12.

*Private treatment records indicating that the Veteran was taking medication for high blood pressure in March 2008, listing a diagnosis of hypertension in July 2008, and listing a diagnosis of diabetes in September 2009. VBMS Entry 5/11/10, p. 7-9.

*April 2014 hearing testimony where the Veteran discussed having elevated blood sugars in 2004-2005 prior to his diagnosis of diabetes or hypertension and discussing that his employer required physician clearance before he could work based on those elevated blood sugar results.

*June 2014 private medical opinion stating that the Veteran developed diabetes prior to his hypertension and that his hypertension was caused by herbicide exposure.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




